Name: Commission Regulation (EEC) No 868/85 of 26 March 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 4 . 85 Official Journal of the European Communities No L 98 / 5 COMMISSION REGULATION (EEC) No 868 / 85 of 26 March 1985 on the supply of various lots of butteroil as food aid down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC ) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC ) No 591 / 85 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC ) No 1278 / 84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 on food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 68 , 8 . 3 . 1985 , p. 5 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 98 / 6 4 . 4 . 85Official Journal of the European Communities ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination ^j" Peru 4 . Stage and place of delivery cif Callao (Lima ) 5 . Representative of the recipient ONAA, 220 Natalio Sanchez , 13th floor , Jesus Maria , Lima 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ ' 12 . Shipment period Before 30 June 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 July 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 4 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 7 Description of the lot B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient r Somalia 3 . Country of destination J 4 . Stage and place of delivery cif Mogadishu 5 . Representative of the recipient Mr Abdi Aden Nur , Director of Food Aid Department , Ministry of Interior , PO box 1472 , Mogadishu , Somali Democratic Republic 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'TO THE PEOPLE OF SOMALIA' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing datÃ § for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( s ) No L 98 / 8 Official Journal of the European Communities 4 . 4 . 85 Description of the lot C 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 14 September 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination Lesotho 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'LESOTHO / SCF / 42205 / MASERU VIA DURBAN / ACTION OF SCF / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 6 )( 7 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 9 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Sudan 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 250 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'SUDAN 2644 / PORT SUDAN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous ( 8 ) No L 98 / 10 Official Journal of the European Communities 4 . 4 . 85 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Nepal 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 190 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'NEPAL 709 P2 / ACTION OF THE WORLD FOOD PROGRAMME / CALCUTTA IN TRANSIT TO NEPAL' 12 . Shipment period Before 15 July 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 July 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous  4 . 4 . 85 Official Journal of the European Communities No L 98 / 11 Description of the lot F 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination El Salvador 4 . Stage and place of delivery cif Acajutla 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  ( a ) Addressee DelegaciÃ ³n del CICR , Edificio Amsa , 9A Avenida Norte y 5A , Calle Poniente , San Salvador , El Salvador (Tel . 22 16 04 ) 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : Ã LS-37 / ACAJUTLA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  1 5 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 98 / 12 Official Journal of the European Communities 4 . 4 . 85 Description of the lot G 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 160 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2352 PI / LATTARIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 9 ) 4 . 4 . 85 Official Journal of the European Communities No L 98 / 13 Description of the lot H I 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 Republic of India fob Embassy of India (Attention Mr Chawla  Counsellor ), chaussÃ ©e de Vleurgat 217 , B-1050 Brussels (Tel . 02 / 640 91 40 ; telex 22510 INDEMB B ) 400 tonnes 400 tonnes To manufacture from intervention butter German 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Five kilograms 'MADRAS / 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 31 May 1985 22 April 1985 Before 30 June 1985 20 May 1985 ( i ° ) No L 98 / 14 Official Journal of the European Communities 4 . 4 . 85 Description of the lot K 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Syria 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 815 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'SYRIA 2511 PI / LATTAKIA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 31 May 1985 13 . Closing date for the submission of tenders 22 April 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 June 1985 ( b ) closing date for the submis ­ sion of tenders 20 May 1985 15 . Miscellaneous H 4 . 4 . 85 Official Journal of the European Communities No L 98 / 15 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 158 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging Five kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PI / MAPUTO / ACÃ AO DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 30 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( n ) No L 98 / 16 Official Journal of the European Communities 4 . 4 . 85 Notes I 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to .tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The tenderer shall contact the recipient , as soon as possible , in order to determine the necessary shipping documents . ( 4 ) Commission delegate to be contacted by the tenderer : Valle Arriba Calle Colibri , Carratera de Baruta , Caracas (Tel . 92 50 56 / 92 39 67 / 91 07 47 ; telex 26336 COMEU VC). ( s ) Commission delegate to be contacted by the tenderer : Mr J. De Man , Via Makka Al Mukarram n ° Z-A6 / 17 ( km 4 , Mogadishu ), PO box 943 , Mogadiscio . ( Tel . 811 18 / 211 18 / 21049 ; telex 628 FED MOG SM  MOGADISCIO (Somalia )). ( 6 ) To deliver in 20-ft containers ; conditions : FCL / LCL  Shippers-count-load and stowage (cls ). ( 7 ) Commission delegate to be contacted by the tenderer : PO box MS 518 , Maseru 100 Lesotho (Tel . 313 726 ; telex 4351 lo DELEGEUR MASERU). ( 8 ) Commission delegate to be contacted by the tenderer : Sudan , No 11 Street 13 , New Extension , Khartoum (Tel . 444 85 / 445 10 / 412 43 ; telex 24054 DELSU SD KHARTOUM SUDAN). ( 9 ) Commission delegate to be contacted by the tenderer : Syria  73 rue A1 Rachid , BP 11269 , Damascus (Tel . 33 52 91 / 33 00 01 ; telex DELCOM  SY 412919 ). ( 10 ) Commission delegate to be contacted by the tenderer : India  YMCA, Cultural Center Building , Jai Singh Road , New Delhi 110001  Attention Mr Marieu . C 1 ) Commission delegate to be contacted by the tenderer : PO box A. 36 , Mbabane (Tel . 42 908 / 42 018 ; telex 2133 WD MBABANE ).